DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 10-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 2003/0147545 A1).
 paragraph 0052], wherein the body is shaped to generally follow the intersection of the outer ear and the head and is configured to contact at least one of the outer ear and the portion of the head that abuts the outer ear at two separate spaced contact locations [The parts of the ear that are essential for the invention thereby are the incurving fold that forms the margin of the external ear which is termed Helix HEL, the antihelix ANT and the concha auriculae CON, which is to be referred to herein after as the pinna CON. paragraphs 0053 and 0068] that are substantially diametrically opposed [The pinna CON, which is also often termed "auricle", is a well leading into the exterior auditory canal or into the aperture of the auditory canal MEA (meatus acusticus) that is limited in a rear and upper region thereof by the antihelix ANT and the lower branching CAH (crura anthelicis) of the antihelix, as well as, in a lower region, by the fissura antitragohelicina FIS with the antitragus ATR and, in a front region, by the crus helicia CHE. paragraph 0053], wherein a first contact location is proximate the upper portion of the outer ear helix and a second contact location is proximate a lower part of the ear [This supporting surface area 13 supports the headset 1 directly in front of the ear on the cheek in such a manner that the ear resting area 10 of the headset is not brought into contact with the tragus TRA, a more or less prominent cartilaginous projection at the ear, since this location is quite sensitive to contact and more specifically to pressure. paragraph 0068]; and 
an acoustic module [loudspeaker 7 on FIG. 5] comprising a sound emitting opening, wherein the acoustic module is carried by the body such that the acoustic module is configured to be located proximate but not in the user's ear canal opening when the body is worn on or abutting  paragraphs 0052 and 0063].  

As to claim 2, Wagner discloses the audio device of claim 1, wherein the body is further configured to contact at least one of the outer ear and the portion of the head that abuts the outer ear at a third contact location that is proximate the first contact location [The parts of the ear that are essential for the invention thereby are the incurving fold that forms the margin of the external ear which is termed Helix HEL, the antihelix ANT and the concha auriculae CON, which is to be referred to herein after as the pinna CON. paragraphs 0053 and 0068].  

As to claim 5, Wagner discloses the audio device of claim 1, wherein the body is compliant at body portions that define at least one of the first and second contact locations [The parts of the ear that are essential for the invention thereby are the incurving fold that forms the margin of the external ear which is termed Helix HEL, the antihelix ANT and the concha auriculae CON, which is to be referred to herein after as the pinna CON. paragraphs 0053 and 0068].

As to claim 7, Wagner discloses the audio device of claim 1, wherein the body has an out of plane curvature along its extent [paragraph 0063].  

As to claim 10, Wagner discloses the audio device of claim 1, wherein the body portion that defines the second contact location comprises a housing that carries electronics and power  paragraphs 0058 and 0068]. 

As to claim 11, Wagner discloses the audio device of claim 1, wherein the body portion that defines the second contact location is more rigid than is the body portion that defines the first contact location [The parts of the ear that are essential for the invention thereby are the incurving fold that forms the margin of the external ear which is termed Helix HEL, the antihelix ANT and the concha auriculae CON, which is to be referred to herein after as the pinna CON. paragraphs 0053 and 0068].  

As to claim 12, Wagner discloses the audio device of claim 1, wherein the acoustic module is configured to be located at least in part superior to the ear canal opening [The side of the housing which is facing a user's ear when fastened is provided with an ear resting area 10. paragraph 0052]. 

As to claim 17, Wagner discloses the audio device of claim 13, wherein the connecting portion is compliant [The headset is in most cases provided with a loudspeaker and a microphone and is electrically connected with the mobile phone via a cord for example. paragraph 0004].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Blouse (US 2016/0100237 A1).
As to claim 13, Wagner fails to disclose a battery housing that defines the second contact location.
However, Blouse teaches wherein the body comprises a battery housing that defines the second contact location and a connecting portion that is connected to both the battery housing and the acoustic module [Controls, earphones, antennae, at least one battery or other power source, and wiring are embedded within the headset. paragraph 0007]. 
Wagner and Blouse are analogous because they are all directed to an audio system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the battery in the housing of the audio device taught by Blouse in an audio receiver such as that of Wagner as suggested by Blouse, for the obvious purpose of having a mobile headset, by combining prior art elements according to known methods to yield predictable results.

As to claim 14, Wagner discloses the audio device of claim 13, wherein the connecting portion is non-planar, such that the location where the connecting portion connects to the acoustic module is offset from the location [paragraph 0065].
 Wagner fails to disclose the connecting portion connects to the battery housing.
However, Blouse teaches the connecting portion connects to the battery housing [Controls, earphones, antennae, at least one battery or other power source, and wiring are embedded within the headset. paragraph 0007]. 
 would have found obvious using the battery in the housing of the audio device taught by Blouse in an audio receiver such as that of Wagner as suggested by Blouse, for the obvious purpose of having a mobile headset, by combining prior art elements according to known methods to yield predictable results.

  As to claim 18, Wagner discloses an audio device, comprising: 
a body configured to be worn on or abutting an outer ear of a user [FIG. 1], wherein the body has an out of plane curvature along its extent and is shaped to generally follow the intersection of the outer ear and the head and is configured to contact at least one of the outer ear and the portion of the head that abuts the outer ear at two separate spaced contact locations that are substantially diametrically opposed [The parts of the ear that are essential for the invention thereby are the incurving fold that forms the margin of the external ear which is termed Helix HEL, the antihelix ANT and the concha auriculae CON, which is to be referred to herein after as the pinna CON. paragraphs 0053 and 0068], wherein a first contact location is proximate the upper portion of the outer ear helix and a second contact location is proximate a lower part of the ear, wherein the body portion that defines the second contact location is more rigid than is the body portion that defines Docket no. 22706-00337/RS-17-279-US113Inventors: Andrew Dominijanni et al.the first contact location [This supporting surface area 13 supports the headset 1 directly in front of the ear on the cheek in such a manner that the ear resting area 10 of the headset is not brought into contact with the tragus TRA, a more or less prominent cartilaginous projection at the ear, since this location is quite sensitive to contact and more specifically to pressure. paragraph 0068], and 
 paragraphs 0052 and 0063]. 
Wagner fails to disclose a battery housing that defines the second contact location.
However, Blouse teaches wherein the body comprises a battery housing that defines the second contact location and a connecting portion that is connected to the battery housing and the acoustic module [Controls, earphones, antennae, at least one battery or other power source, and wiring are embedded within the headset. paragraph 0007]. 
Wagner and Blouse are analogous because they are all directed to an audio system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the battery in the housing of the audio device taught by Blouse in an audio receiver such as that of Wagner as suggested by Blouse, for the obvious purpose of having a mobile headset, by combining prior art elements according to known methods to yield predictable results.

As to claim 19, see claim 14’s rejection above.




Allowable Subject Matter
Claims 3-4, 6, 8-9, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 12, 2021